DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0146909 discloses a vacuum-integrated metal oxide-containing hardmask formation process and related vacuum-integrated hardware that combine steps of film formation by vapor deposition and optical lithography results in direct photopatterning of metal oxide-containing hardmasks at substantially reduced cost relative to current approaches.
  US 2013/0189846 discloses methods in which photolithographically-patterned photoresist features are used as templates during formation of a series of annular structures.  The annular structures have linear segments.  The linear segments are within a pattern having a pitch which is less than or equal to about half of a pitch of a pattern containing the photoresist features.  An expanse of photoresist is formed across the annular structures.  The expanse is photolithographically patterned to form chop patterns over ends of the annular structures, and to form at least one opening over at least one of the linear segments.  The annular structures are etched while using the patterned photoresist expanse as a mask.  In some embodiments, an opening in a photoresist expanse aligns to an edge of a linear segment through scum generated during photolithographic patterning of the photoresist expanse. 
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
9/23/21